DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on March 24, 2021. 
Claims 5 and 15 have been amended. 
Claims 1-21 are still pending.
Response to Arguments
Applicant’s arguments, see Pg. 7, filed March 24, 2021, with respect to Claim 15 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. Applicant has corrected the grammatical informality. 
Applicant’s arguments, see Pgs. 7-8, filed March 24, 2021, with respect to Claims 5, 10 and 15 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the indefinite language by removing the term “about” from claim 5. Regarding claims 10 and 12, Applicant argues that one of ordinary skill in the art would understand meaning of “about” in claims 10 and 12 based on Figs.11-12 and [0088]-[0089]. This argument is persuasive. In [0088]-[0089] of the instant specification, the ratios are discloses and the relative term “about” is disclosed.
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. Regarding claims 1, 19, and 21,  Applicant argues that Treadwall fails to disclose “wherein the photosensor array directly contacts the second scintillating screen or is directly In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 16, Applicant argues that Treadwell fails to disclose a fiber optic plate because Treadwell describes some of the emitted light undergoes scattering. Applicant states that the instant application discloses “[t]he FOP 130 relays the spatial pattern of photons emerging from the screen 120A to the photosensor layer 105A. Since the FOP 130 may not be ideal, there may be a small amount of optical spreading or light loss. To maximize the light collected from the screen 120A, a FOP 130 with high numerical aperture (at or near unity) may be used" in [0090]. Applicant further argues that Treadwell fails to teach or suggest that the thin, transparent substrate contains optical fibers. However, [0090] of the instant application describes that the fiber optic plate causes scattering or optical spreading. The instant application in [0090] describes that the high numerical apertures may be used in order to maximize the light collection. Treadwell discloses the substrate being made of glass in [0044]. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 was filed after the mailing date of the Non-final action on December 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treadwell (U.S. 2008/0245968).
Regarding claim 1:
Treadwell discloses a structure comprising:

 a photosensor array (Fig. 7, 276); and 
a second scintillating screen (Fig. 7, 272), the photosensor array (Fig. 7, 276) being between (Fig.7, array 276 is between screens 274 and 272) the first scintillating screen (Fig. 7, 274) and the second scintillating screen (Fig. 7, 272), the second scintillating screen (Fig. 7, 272) converts an absorbed portion of the incident radiation ([0043], radiation) transmitted through the first scintillating screen (Fig. 7, 274) and the photosensor array (Fig. 7, 276) into light photons ([0042]-[0043], absorbed radiation is converted to photo-generated charges), where a surface of the first scintillating screen faces the photosensor array (Fig. 7, a surface of screen 274 faces array 276) and a surface of the second scintillating screen faces the photosensor array (Fig. 7, a surface of screen 272 faces array 276), 
wherein the photosensor array (Fig. 7, 276) is operable to capture at least a portion of the light photons from the first scintillating screen and the second scintillating screen ([0043], imaging array absorbs light from the screens) and convert the captured light photons into electrical signals ([0059], imaging array converts charges in to digitized signals)
 wherein the photosensor array (Fig. 7, 276) directly contacts the first scintillating screen (Fig. 7, array 276 contacts screen 274) or is directly attached to the first scintillating screen using an optical adhesive; and 
wherein the photosensor array (Fig. 7, 276) directly contacts the second scintillating screen (Fig. 7, array 276 contacts screen 272) or is directly attached to the second scintillating screen using an optical adhesive.  
Regarding claim 2:
Treadwell discloses the structure of claim 1, wherein the photosensor array (Fig. 7, 276) comprises a plurality of bidirectionally photosensitive storage elements ([0047], photo-sensing elements; Fig. 14, 482) for capturing the at least a portion of the light photons from the first scintillating screen and the second scintillating screen ([0047], photo-sensing elements sensitive to light from both screens), switching elements (Fig. 14, switch 500) where one switching element of the plurality of switching elements corresponds to one of the plurality of photosensitive storage elements ([0059], each pixel has a switch), respectively, a transparent metal bias layer ([0051]-[0053], transparent metal layers creating bias lines) and a transparent 2D patterned metal layer ([0052], patterned metal layer), where the transparent 2D patterned metal layer faces the second scintillating screen ([0052], patterned metal layer facing screen).
Regarding claim 3:
Treadwell discloses the structure of claim 2, the transparent 2D patterned metal layer ([0052], patterned metal layer) comprises an optical filter configured to attenuate light output from the second scintillating screen ([0049]-[0053], metal layer sensitive to light).
Regarding claim 4:
Treadwell discloses the structure of claim 3, wherein the optical filter comprising a layer of absorbing material ([0049], masking layer is absorptive).
Regarding claim 5:
Treadwell discloses the structure of claim 3, wherein the optical filter has an optical density between 0.0 ([0052], transparent metal layer which leads to no attenuation) and 0.3.
Regarding claim 6:

Regarding claim 7:
Treadwell discloses the structure of claim 1, wherein the first scintillating screen (Fig. 7, 274) comprises a scintillating structure having a first thickness (Fig. 7, T2), and the second scintillating screen (Fig. 7, 272) comprises a scintillating structure having a second thickness (Fig. 7, T1), where the second thickness is greater than the first thickness ([0046], thickness T1 is greater than thickness T2).
Regarding claim 9:
Treadwell discloses the structure of claim 7, wherein a ratio of the first thickness ([0061], two screen thickness) to a combination of the first thickness and the second thickness ([0061], two screen thickness) is based on a target spatial resolution performance ([0046] and [0061], thickness optimized for spatial resolution or MTF).
Regarding claim 11:
Treadwell discloses the structure of claim 7, wherein a ratio of the first thickness ([0061], two screen thickness) to a combination of the first thickness and the second thickness ([0061], two screen thickness) is based on a target detective quantum efficiency ([0019], DQE; [0062], SNR).
Regarding claim 13:
Treadwell discloses the structure of claim 1, wherein the second scintillating screen (Fig. 7, 272) further comprises a backing (Fig. 7, 280), the backing (Fig. 7, 280) contacting a surface 
Regarding claim 14:
Treadwell discloses the structure of claim 13, wherein the first scintillating screen (fig. 7, 274) further comprises a backing (fig. 7, 284), the backing (Fig. 7, 284) of the first scintillating screen facing an incoming x-ray beam energy (Fig. 5, 194 and 198).
Regarding claim 15:
Treadwell discloses the structure of claim 1, wherein the first scintillating screen (Fig. 7, 274) and the second scintillating screen (fig. 7, 272) are formed of a different type ([0063], screens can have different structures), the type being granular or columnar ([0063], screens can have different structures such as powder and columnar).
Regarding claim 16:
Treadwell discloses a structure comprising: 
a first scintillating screen (Fig. 7, 274) that converts an absorbed portion of incident radiation directed at the structure into light photons ([0042]-[0043], absorbed radiation is converted to photo-generated charges);
 a photosensor array (Fig. 7, 288 and 290); and 
a second scintillating screen (Fig. 7, 272),  a fiber optic plate (Fig. 7, 286) between the photosensor array (Fig. 7, 288 and 290) and the second scintillating screen (Fig. 7, 272), the photosensor array (Fig. 7, 288 and 290) being between the first scintillating screen (Fig. 7, 274) and the fiber optic plate (Fig. 7, 286), the second scintillating screen (Fig. 7, 272) converts an absorbed portion of the incident radiation transmitted through the first scintillating screen, the photosensor array and the fiber optic plate, into light photons ([0042]-[0043], absorbed radiation 
wherein the photosensor array is operable to capture at least a portion of the light photons from the first scintillating screen and the second scintillating screen ([0043], imaging array absorbs light from the screens) and convert the captured light photons into electrical signals ([0059], imaging array converts charges in to digitized signals), 
wherein the fiber optic plate  (Fig. 7, 286) is a substrate (Fig. 7, 286) for the photosensor array ([0047], substrate for array).
Regarding claim 17:
Treadwell discloses the structure of claim 16, wherein the photosensor array (Fig. 7, 288 and 290) comprises a plurality of bidirectionally photosensitive storage elements ([0047], photo-sensing elements; Fig. 14, 482) for capturing the at least a portion of the light photons from the first scintillating screen and the second scintillating screen ([0047], photo-sensing elements sensitive to light from both screens), switching elements (Fig. 14, switch 500) where one switching element of the plurality of switching elements corresponds to one of the plurality of photosensitive storage elements ([0059], each pixel has a switch), respectively, a transparent metal bias layer ([0051]-[0053], transparent metal layers creating bias lines) and a transparent 2D patterned metal layer ([0052], patterned metal layer), where the transparent 2D patterned metal layer ([0052], patterned metal layer) faces the fiber optic plate (Fig. 7, 286).
Regarding claim 18:

Regarding claim 19:
Treadwell discloses an imaging system comprising:
 a processor (Fig. 14, 480) configured to be in communication with a structure comprising: 
a first scintillating screen (Fig. 7, 274) that converts an absorbed portion of incident radiation directed at the structure into light photons ([0042]-[0043], absorbed radiation is converted to photo-generated charges);
 a photosensor array (Fig. 7, 276); and 
a second scintillating screen (Fig. 7, 272), the photosensor array (Fig. 7, 276) being between (Fig.7, array 276 is between screens 274 and 272) the first scintillating screen (Fig. 7, 274) and the second scintillating screen (Fig. 7, 272), the second scintillating screen (Fig. 7, 272) converts an absorbed portion of the incident radiation ([0043], radiation) transmitted through the first scintillating screen (Fig. 7, 274) and the photosensor array (Fig. 7, 276) into light photons ([0042]-[0043], absorbed radiation is converted to photo-generated charges), where a surface of the first scintillating screen faces the photosensor array (Fig. 7, a surface of screen 274 faces array 276) and a surface of the second scintillating screen faces the photosensor array (Fig. 7, a surface of screen 272 faces array 276), 
wherein the photosensor array (Fig. 7, 276) is operable to capture at least a portion of the light photons from the first scintillating screen and the second scintillating screen ([0043], 
 wherein the photosensor array (Fig. 7, 276) directly contacts the first scintillating screen (Fig. 7, array 276 contacts screen 274) or is directly attached to the first scintillating screen using an optical adhesive; and 
wherein the photosensor array (Fig. 7, 276) directly contacts the second scintillating screen (Fig. 7, array 276 contacts screen 272) or is directly attached to the second scintillating screen using an optical adhesive,
 the processor (Fig. 14, 480) is configured to: 
receive the electrical signals from the structure ([0059], circuit receives signals from detector); and 
produce the image having a plurality of pixels using the electrical signals ([0059], image planes obtained from light sensitive elements combined to produce an image).
Regarding claim 20:
Treadwell discloses the imaging system of claim 19, wherein the photosensor array comprises a plurality of bidirectionally photosensitive storage elements ([0047], photo-sensing elements; Fig. 14, 482) for capturing the at least a portion of the light photons from the first scintillating screen and the second scintillating screen ([0047], photo-sensing elements sensitive to light from both screens), switching elements (Fig. 14, switch 500) where one switching element of the plurality of switching elements corresponds to one of the plurality of photosensitive storage elements ([0059], each pixel has a switch), res respectively, a transparent metal bias layer ([0051]-[0053], transparent metal layers creating bias lines) and a transparent 2D patterned metal layer ([0052], patterned metal layer), where the transparent 2D patterned metal .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Treadwell (U.S. 2008/0245968) in view of Steinhauser (U.S. 2019/0353802).
Regarding claim 8:
Treadwell discloses the structure of claim 7, a first thickness and a second thickness ([0061], two screen thickness).
However, Treadwell fails to disclose wherein a ratio of the first thickness to a combination of the first thickness and the second thickness is based on an incoming x-ray beam energy.
Steinhauser teaches wherein a ratio of the first thickness to a combination of the first thickness and the second thickness is based on an incoming x-ray beam energy ([0072], thickness of the two screens depends on X-ray energy).
.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Treadwell (U.S. 2008/0245968).
Regarding claim 10:
Treadwell discloses the structure of claim 9, but fails to explicitly disclose wherein the ratio is between about .2 and about .4.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the thickness of the scintillating screens of Treadwell depending on the targeted spatial resolution. One would have been motivated to make such optimization in order to improve image quality and detector efficiency. Therefore, it would have been obvious to make such optimization in order to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12:
Treadwell disclose the structure of claim 11, but fails to explicitly disclose wherein the ratio is between about .25 and about .45.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to optimize the thickness of the scintillating screens of Treadwell depending on the targeted detective quantum efficiency. One would have been motivated to make such optimization in order to improve image quality and detector efficiency. Therefore, it would have been obvious to .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Treadwell (U.S. 2008/0245968; notated as Treadwell ‘968) in view of Treadwell (U.S. 2011/0303849; notated as Treadwell ‘849).
Regarding claim 21:
Treadwell ‘968 discloses a radiation detector comprising: 
a first radiation converter (Fig. 7, 272); 
a second radiation converter (Fig. 7, 274); and 
a photosensor array (Fig. 7, 276) between the first radiation converter (fig. 7, 272) and the second radiation converter (Fig. 7, 274), the photosensor array (fig. 7, 276) being directly in contact the first radiation converter (Fig. 7, array 276 attached to screen 272) or being directly attached to the first radiation converter using an optical adhesive and the photosensor array (Fig. 7, 276) being directly in contact the second radiation converter (Fig. 7, array 276 attached to screen 272) or being directly attached to the second radiation converter using an optical adhesive, 
the first radiation converter (Fig. 7, 272) being configured to: 
receive and partially absorb incident penetrating radiation directed towards the radiation detector ([0046], screen absorbs light); and 
convert the absorbed incident radiation into a burst of a plurality of light photons ([0043]-[0046], screen absorbs radiation and converts it to light), a number of which reach the photosensor array and are detected ([0046], photo-sensing elements sensitive to light);
 the second radiation converter (Fig. 7, 274) being configured to: 

convert the absorbed radiation into a burst of a plurality of light photons ([0043]-[0046], screen absorbs radiation and converts it to light), a number of which reach the photosensor array and are detected ([0046], photo-sensing elements sensitive to light).
However, Treadwell ‘968 fails to disclose the photosensor array being configured to: respond a spatial pattern of the light photons from the first radiation converter and the second radiation converter by converting the light photons into an electrical signal pattern representative of a sum of the spatial pattern of the light photons from the first radiation converter and the spatial pattern of the light photons from the second radiation converter.
Treadwell ‘849 teaches the photosensor array being configured to: 
respond a spatial pattern ([0036], high frequency component and low frequency component) of the light photons from the first radiation converter and the second radiation converter ([0036], high frequency component and low frequency component) by converting the light photons into an electrical signal ([0059], conversion to electric signals) pattern representative of a sum of the spatial pattern of the light photons from the first radiation converter and the spatial pattern of the light photons from the second radiation converter ([0036]-[0040], high frequency component and low frequency component combined together).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Treadwell ‘968 with the photosensor array taught by Treadwell ‘849 in order to increase image quality by improving detector sensitivity and signal to noise ratio (Treadwell ‘849; [0040]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yorkston (U.S. 2008/0011960)- detector with asymmetric dual-screen scintillators.
Jagannathan (U.S. 2014/0113130)- fiber optic plate between a screen and photo detector with optical adhesive. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./            Examiner, Art Unit 2884       

/DANI FOX/            Primary Examiner, Art Unit 2884